Allowable Subject Matter
Claims 1-4, 7-8, 13-18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record discloses a non-contact operating apparatus for a vehicle comprising: a generating unit, projecting device, operation detecting device, an operating determining unit, motion detecting device, traveling state detecting device configured to detect weight acting on the vehicle or an acceleration of the vehicle, wherein when the weight is higher than or lower than the first predetermined value the operation determining unit is configured to move the position of the inputtable region and determining an operation, generating the image so that a position of the image object is fixed at the predetermined position, even though the position of the inputtable region is moved by the operation determining unit.
However, none of the cited art or any other discloses or inherently implies the above apparatus further comprising wherein the weight is equal to or lower than  first predetermined value or the acceleration is equal to or lower than a second predetermined value, the operation determining unit is configured to i) set a position of the inputtable region at an initial position where the inputtable region overlaps with the image object, and ii) determine presence or absence of the operation against the image object by the operation site of the occupant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622